Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
	The following is in response to the applicant’s remarks filed 06/23/2022. 
	The applicant argues that Young fails to teach “polydopamine-surface-decorated inorganic particles” and “the polydopamine-surface-decorated inorganic particle are surface-decorated with 0.12 – 0.96 parts by weight of polydopamine relative to 100 parts by weight of inorganic particles”. Specifically, the applicant states Young teaches mixing polydopamine, Al2O3, and the binder polymer solution together all at once which does not contain the step of mixing the polydopamine and Al2O3 -before mixing with the binder solution. 
	The examiner agrees that Young does not teach values within the range of 0.12 – 0.96 parts by weight of polydopamine relative to 100 parts by weight of inorganic particles. However, barring a display on unexpected results or showing of criticality the weight range of Young of 1 – 15% is considered close enough to make obvious the claimed range as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)[MPEP 2144.05]. 
	Similar to the above, the examiner agrees that Young does not teach the separated mixing step. However, barring a display of unexpected results or showing of criticality for the claimed order, changing the order of mixing does not provide a patentable distinction. In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 7 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Young, KR101465173B1 (in IDS)(see attached PDF).

Regarding claim 1, Young teaches a ceramic separator (separator with inorganic coating layer)[0005], comprising:
a porous polyolefin substrate (polyolefin)[0004][0018]; and
a ceramic layer coated on at least one surface of the porous polyolefin substrate (ceramic coating layer on the polyolefin porous substrate)[0009],
wherein the ceramic layer comprises polydopamine-surface-decorated inorganic particles (polydopamine)[0016] and 
a water-based binder (water-based binder)[0014], and 
the polydopamine-surface-decorated inorganic particles are surface-decorated with 0.02 to 0.96 parts by weight of polydopamine relative to 100 parts by weight of inorganic particles (polydopamine is 1 – 15 wt% by weight of inorganic particles)[0016].

Regarding claim 2, Young teaches the ceramic separator as claimed in claim 1, wherein the porous polyolefin substrate is a single-layer or a multi-layer membrane of polyethylene or polypropylene, or a composite multi-layer membrane of polyethylene and polypropylene (porous substrate may be a mixture of polymers) [0040][0041][0042].

Regarding claim 4, Young teaches the ceramic separator as claimed in claim 1, wherein the inorganic particles are at least one selected from the group consisting of Mg(OH)2, BaSO4, BaTiO3, Pb(Zr,Ti)O3 (PZT), Pb1-xLaxZr1-y, Zr, TiyO3 (PLZT, wherein 0<x<1 and 0<y<1), Pb(Mg1/3Nb2/3)O3—PbTiO3 (PMN-PT), HfO2, SrTiO3, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, SiO2, Y2O3, Al2O3, Boehmite (AlOOH), SiC, TiO2, and the combination thereof (inorganic particles selected from)[0012].

Regarding claim 7, Young teaches the ceramic separator as claimed in claim 1wherein the thickness of the ceramic layer of the ceramic separator is in the range between 1 μm and 25 μm (coating layer thickness 0.01 μm to 50 μm)[0017].

Regarding claim 8, Young teaches the ceramic separator as claimed in claim 1, wherein the ceramic layer comprises 80 to 99 parts by weight of polydopamine-surface-decorated inorganic particles and 1 part by weight to 20 parts by weight of water-based binder (binder 1 – 15 wt% based by weight of inorganic particles)[0015].

Regarding claim 9, Young teaches the ceramic separator as claimed in claim 8, wherein the ceramic layer comprises 85 to 95 parts by weight of polydopamine-surface-decorated inorganic particles and 5 to 15 parts by weight of water-based binder (binder 1 – 15 wt% based by weight of inorganic particles)[0015].

Regarding claim 10, Young teaches a method for manufacturing a ceramic separator, comprising:
providing a polydopamine solution [0061];
adding a plurality of inorganic particles to the polydopamine solution to form an polydopamine-surface-decorated inorganic particles slurry [0063];
wherein the polydopamine-surface-decorated inorganic particles are surface-decorated with 0.02 to 0.96 parts by weight of polydopamine relative to 100 parts by weight of inorganic particles (polydopamine is 1 – 15 wt% by weight of inorganic particles)[0016].
providing a water-based binder solution [0063];
mixing the polydopamine-surface-decorated inorganic particles slurry with the water-based binder solution to form a ceramic composite slurry [0063]; and
coating the ceramic composite slurry on a porous polyolefin substrate to form a ceramic separator with a ceramic layer [0063].

Regarding claim 11, Young teaches the method for manufacturing a ceramic separator as claimed in claim 10, wherein the polydopamine solution is obtained by polymerizing dopamine in an alkaline environment, and the concentration of the polydopamine solution is between 500 ppm and 10,000 ppm (2 mg/mL)[0061].

Regarding claim 12, Young teaches the method for manufacturing a ceramic separator as claimed in claim 11, wherein the concentration of the polydopamine solution is between 1,000 ppm and 8,000 ppm (2 mg/mL)[0061].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Young, KR101465173B1 (in IDS)(see attached PDF) as applied to claim 1 above, and further in view of Kurakane, US20180316053A1.

Regarding claim 5, Young teaches the ceramic separator as claimed in claim 1, wherein the median diameter (D50) of the inorganic particles is in the range between 0.1 μm and 10 μm (inorganic particle diameter 0.001 μm to 10 μm)[0010]
Young does not teach and the specific surface area of the inorganic particles is in the range between 2 m2/g and 100 m2/g.
Kurakane teaches a polyolefin porous substrate separator layer [0005] having an inorganic particles wherein the specific surface area of the inorganic particles is between 10 – 100 m2/g [0086] wherein outside of this range the porous layer leads to a defective coating property increasing the resistance of the separator [0093]. Then, it would have been obvious to one skilled in the art before the filing date to combine the specific surface area for inorganic particles as taught in Kurakane into the ceramic separator of Young to improve coating and reduce resistance of the separator. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young, KR101465173B1 (in IDS)(see attached PDF) as applied to claim 1 above, and further in view of Zhao, US20180226624A1. 

Regarding claim 6, Young teaches the ceramic separator as claimed in claim 1.
Young does not teach wherein the water-based binder is at least one selected from the group consisting of styrene butadiene rubber, polyethyl acrylate, polybutyl methacrylate, and the combination thereof.
	Zhao teaches a polyolefin porous substrate [0010] having an inorganic coating layer [0008][0011] comprising polydopamine [0008] on the surface wherein the binder used for the coating layer is styrene butadiene rubber [0050]. Moreover, this is a well known binder in the art, and would have been obvious to one of ordinary skill in the art to combine with the separator of Young as a simple substitution. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724